Citation Nr: 0803693	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-25 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for chronic fatigue 
syndrome.

3.  Entitlement to an increased rating for dysthymia, 
currently rated 30 percent disabling. 

4.  Entitlement to an increased rating for right carpal 
tunnel syndrome, currently rated 10 percent disabling. 

5.  Entitlement to an increased rating for left carpal tunnel 
syndrome, currently rated 10 percent disabling. 

6.  Entitlement to a separate rating for thoracic outlet 
syndrome.

7.  Entitlement to a compensable rating for irritable bowel 
syndrome.  

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from July 1982 to 
November 1994.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that in pertinent part denied service connection 
for fibromyalgia and chronic fatigue syndrome, and denied 
increased ratings for dysthymia, right carpal tunnel 
syndrome, left carpal tunnel syndrome, denied a separate 
rating for thoracic outlet syndrome, denied a compensable 
rating for irritable bowel syndrome, and denied a TDIU.

Entitlement to service connection for chronic fatigue 
syndrome, entitlement to an increased rating for dysthymia, 
entitlement to an increased rating for right carpal tunnel 
syndrome, entitlement to an increased rating for left carpal 
tunnel syndrome, entitlement to a separate rating for 
thoracic outlet syndrome, entitlement to a compensable rating 
for irritable bowel syndrome, and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the agency of original jurisdiction via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is competent medical evidence that attributes 
fibromyalgia directly to active service.  


CONCLUSION OF LAW

Fibromyalgia was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and to assist 
claimants in substantiating a claim for VA benefits.  In this 
case, the Board is granting in full the benefit sought by the 
claimant for the issue addressed in this decision.  
Therefore, any error committed with respect to either the 
duty to notify or the duty to assist does not result in 
unfair prejudice to the veteran and will not be further 
discussed.  




Service Connection for Fibromyalgia

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, unit's history, service medical records, 
and all pertinent lay and medical evidence in the case.  More 
favorable consideration is afforded combat veterans under 
38 U.S.C.A. § 1154(b), but, because the veteran was not in 
combat, she will not be afforded this consideration. 

In her July 2005 substantive appeal, the veteran claimed ex-
prisoner-of-war status.  See 38 U.S.C.A. § 101 (32).  But, 
the incarceration she referred to was her Air Force prisoner-
of-war survival training conducted under harsh and perhaps 
frightening conditions meant to improve aircrew personnel 
survival rates if actually taken as a prisoner-of-war.  
Because she was not actually taken prisoner by a hostile 
entity, the benefit set forth at 38 C.F.R. § 3.309(d) is not 
available. 

According to 38 U.S.C.A. §§ 1117, 1118, compensation is 
payable to veterans of the Persian Gulf War who exhibit 
illnesses associated with service in the Persian Gulf.  
Because the veteran did not serve in the Persian Gulf, 
however, presumptive service connection under these statutes 
is not available.

The veteran's service medical records (SMRs) reflect that she 
met a medical evaluation board for a cluster of somatic 
complaints of symptoms including fatigue, mental disorders 
including depression, dysthymia, and post-traumatic stress 
disorder (PTSD), headache, diarrhea, irritable bowel 
syndrome, and nausea.  An August 1994 medical evaluation 
board summary, which was offered in lieu of the normal 
separation examination report, reflects diagnoses of PTSD and 
dysthymia.  She received a medical discharge with disability 
severance pay in November 1994.  

Reporting that her doctor found fibromyalgia and chronic 
fatigue syndrome in June 2003, the veteran, in July 2003, 
submitted service connection claims for fibromyalgia and for 
chronic fatigue syndrome.  She reported that muscle aches and 
pains and other symptoms had been constant since 1992.  

A September 2003 VA mental disorders examination report notes 
that the veteran complained of fatigue and loss of energy 
since 1993.  The clinical psychologist noted that although a 
diagnosis of fibromyalgia should be determined by a medical 
examiner, literature indicated that fibromyalgia and mood 
disorders, such as dysthymia, are closely related.  The 
clinical psychologist concluded. "Patient's symptoms are 
just as likely as not to result from her diagnosis of 
dysthymic disorder." 

According to a September 2003 VA fibromyalgia compensation 
examination report, the veteran noticed muscle aches and 
pains in recent months.  The physician offered a diagnosis of 
history of fibromyalgia of lower back and lower extremities, 
but then disqualified his or her medical opinion and 
recommended that a rheumatology opinion be obtained.

In September 2004, J. Hunt work, M.D., reviewed the veteran's 
medical history, including her SMRs, and determined that a 
number of symptoms, i.e., a symptom complex, dated back to 
active service and was due to fibromyalgia.  The physician 
concluded that fibromyalgia began during active service and 
had later worsened.  

A November 2004 VA outpatient treatment report notes 
treatment for pain management and contains a diagnosis of 
fibromyalgia.  

Because the above evidence makes clear that fibromyalgia is 
related directly to active service and also to service-
connected dysthymia, service connection for fibromyalgia is 
warranted.  After considering all the evidence of record the 
Board finds that the evidence favors the claim.  Service 
connection for fibromyalgia must therefore be granted. 


ORDER

Service connection for fibromyalgia is granted.


REMAND

Service Connection for Chronic Fatigue Syndrome

A September 2003 VA neurological compensation examination 
report contains a diagnosis of chronic fatigue.  The 
neurologist suggested, however, that a rheumatologist would 
be more qualified to discuss this issue.  According to a 
September 2003 VA fibromyalgia compensation examination 
report, the criteria for a diagnosis of chronic fatigue 
syndrome were not met, but then that examiner disqualified 
his or her medical opinion and, like the September 2003 VA 
examiner, recommended that a rheumatology opinion be 
obtained. 

VA's duty to assist the veteran in developing this claim 
includes obtaining an opinion that addresses whether the 
veteran has chronic fatigue syndrome and, if so, whether it 
is related to active service or to service-connected 
disability.  38 U.S.C.A. § 5103A.  See also Hyder v. 
Derwinski, 1 Vet. App. 221 (1991) (VA's duty to assist 
requires further examination by a specialist when recommended 
by VA's own physician).  

Increased Rating for Dysthymia; Increased Rating for Right 
and Left Carpal Tunnel Syndrome; Separate Rating for Thoracic 
Outlet Syndrome; Compensable Rating for Irritable Bowel 
Syndrome

In July 2006, the veteran submitted a notice of Social 
Security Administration (SSA) disability award.  The SSA 
notice reflects that the veteran became too disabled to work 
on October 31, 2003, but does not discuss or list the 
disabling symptoms.  There is no information from which the 
Board can determine which disabilities have caused 
unemployability.  Because the impact that each service-
connected disability has on the veteran's earning potential 
forms the essence of a disability rating, VA's duty to assist 
mandates that VA attempt to obtain all SSA decisions and the 
medical reports upon which those decisions are based.  See 
Martin v. Brown, 4 Vet. App. 136, 140 (1993).

TDIU

In the decision above, service connection for additional 
disability has been granted.  Higher schedular ratings have 
been remanded for development herein.  No physician has 
addressed the likelihood that all service-connected 
disabilities would render the veteran unable to secure or 
follow a substantially gainful occupation.  This medical 
opinion is necessary for accurate adjudication of the TDIU 
claim.  38 U.S.C.A. § 5103A; Friscia v. Brown, 7 Vet. App. 
294, 297 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2007) and 38 C.F.R. § 3.159 
(2007)) is fully satisfied.  In 
particular, VA must send a notice that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and (2) requests or tells the 
veteran to provide any evidence in her 
possession that pertains to her claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  The AOJ should attempt to obtain the 
veteran's SSA records and associate them 
with the claims files.  If SSA records 
are not available, that fact should be 
clearly noted in the claims files.  

3.  The AOJ should arrange for a 
rheumatologist or other appropriate 
specialist to review the pertinent 
evidence in the claims folder, examine 
the veteran, and determine whether a 
diagnosis of chronic fatigue syndrome is 
warranted.  If a diagnosis of chronic 
fatigue syndrome is warranted, then the 
physician should address whether it is at 
least as likely as not (50 percent or 
greater probability) that chronic fatigue 
syndrome was caused by active service.  
If that answer is "no", the 
rheumatologist should address whether it 
is at least as likely as not (50 percent 
or greater probability) that any service-
connected disability, such as dysthymia 
or fibromyalgia, has caused or aggravated 
chronic fatigue syndrome.  The physician 
should offer a rationale for any 
conclusion in a legible report.  If any 
question cannot be answered, the 
physician should state the reason. 

4.  Following completion of the above 
action, the AOJ should arrange for an 
appropriate specialist to offer a medical 
opinion.  The physician is asked to do 
the following:

I.  Note a review of the claims 
folder.  

II.  Offer an opinion addressing 
whether it is at least as likely as 
not (50 percent or greater 
probability) that all service-
connected disabilities would prevent 
the veteran from securing and 
following a substantially gainful 
occupation. 

The physician should offer a complete 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.  The veteran may be examined if 
necessary.  

5.  After the above development has been 
completed, the AOJ should review all 
relevant evidence and readjudicate the 
claims.  If the percentage standards for 
TDIU set forth at 38 C.F.R. § 4.16(a) are 
not met, but the medical opinion obtained 
above nevertheless indicates that the 
veteran is unemployable by reason of 
service-connected disabilities, the AOJ 
should submit the claim to the Director, 
Compensation and Pension service, for 
extraschedular consideration, in 
accordance with 38 C.F.R. § 4.16(b).  
Following that action, if the desired 
benefits are not granted, an appropriate 
supplemental statement of the case (SSOC) 
should be issued.  The veteran and her 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folders are returned to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until she receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


